Order, Supreme Court, New York County (Jane S. Solomon, J.), entered September 26, 2011, which granted defendants’ motions for summary judgment dismissing the complaint, and denied plaintiff’s cross motion for summary judgment on the issue of liability on his Labor Law § 240 (1) cause of action, affirmed, without costs.
Plaintiff, an employee of a commercial cleaning company that contracted with the J. Crew defendants to provide general daily maintenance services to their store, was injured when he fell off an A-frame ladder while dusting the top of a shelf. The dismissal of the Labor Law § 240 (1) cause of action was proper. The dusting of the shelf constituted routine maintenance and was not the type of activity that is protected under the statute (see Diaz v Applied Digital Data Sys., 300 AD2d 533 [2002]). The term “cleaning” as used under the statute is not to be as broadly applied as plaintiff suggests (see Dahar v Holland Ladder & Mfg. Co., 18 NY3d 521, 526, [2012]). Concur — Mazzarelli, J.P., DeGrasse, Manzanet-Daniels and Román, JJ.